DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending. Claims 7, 9 and 13 are withdrawn. Claims 1-6, 8, 10-12, 14, 15 and 17-20 are rejected. Claim 16 is objected to.

Election/Restrictions
Applicant's species election of Compound 2, 
    PNG
    media_image1.png
    228
    274
    media_image1.png
    Greyscale
, without traverse in the reply filed Sept. 21, 2022 is acknowledged. Claims 1-6, 8, 10-12, and 14-20 read on the elected species as being drawn to a compound of Formula 1, Ir(L1)(L2)(L3), wherein L1 is Formula (1-1), L2 is Formula (1-2) and L3 is Formula 1-3,

    PNG
    media_image2.png
    44
    928
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    204
    635
    media_image3.png
    Greyscale
,
wherein:
	R1, R2, R3, R5, R6, R7 and R8 are H, R4 is F (Formula 1-1 is CY1, T4 is F),
	Y2 is C, CY2 is benzene, R20 is methyl or H, a2 is 4, 
	CY11 is pyridyl (CY11-1), Y11 is N and CY12 is benzene (CY12-1), Y12 is C, 
	Z1 is H, Z2 is H, b1 is 4, b2 is 4,
	or  Z1 is absent, Z2 is absent, b1 is 0, b2 is 0,
	A1, A3, A4 and A6 are ethyl, A2 and A5 are methyl, and A7 is H.
The elected species appears allowable in view of the prior art; therefore, examination of the Markush-type claim has been extended to determine patentability of the claims in accordance with MPEP 803.02. The search has been extended to a subgenus of Formula 1 that constitutes a proper Markush group pursuant to Federal Register, Vol. 76, No. 27, dated February 9, 2011, page 7166 (middle column):
“Under principles of compact prosecution, the examiner should also require the applicant to elect a species or group of indistinct species for search and examination (i.e., an election of species). If the examiner does not find the species or group of indistinct species in the prior art, then the examiner should extend the search to those additional species that fall within the scope of a permissible Markush claim. In other words, the examiner should extend the search to the species that share a single structural similarity and a common use. The improper Markush claim should be examined for patentability over the prior art with respect to the elected species or group of indistinct species…within the scope of a proper Markush claim.”

The subgenus was selected based on claim 16, which provides a proper Markush grouping of compounds, wherein in Formula 1, CY2 is benzene, Y2 is C, CY11 is pyridyl, Y11 is N and CY12 is benzene, and Y12 is C, wherein R1 to R8, or R20(s), or Z1(s), or Z2(s), or A1 to A7 do not link together to form a ring. Subject matter not embraced by this proper Markush group is withdrawn from further consideration.  Claims 7, 9 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority

    PNG
    media_image4.png
    74
    422
    media_image4.png
    Greyscale
 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Claim Objections
Claims 1, 2, 6, 8, 16 and 18 are objected to because of the following informalities, for which appropriate correction is required: 
Claim 1 (p. 107) states “at least one of R1 to R8, or at least one of R20(s) in the number of a2, or any combination thereof are each independently a…”, which is grammatical incorrect because “are” should not be used when describing a singular object (e.g., “at least one”). The phrase “are each independently” should be replaced with “is”.
Claim 2, lines 4, 5 and 7, recite “silole” which is a misspelling of “silyl”.
Claim 6, lines 1-2, recite “at least one of R1 to R8 [] is each independently:” which is grammatically incorrect because the phrase “each independently” does not apply to singular nouns. An appropriate recitation would be “at least one of R1 to R8 [] is:”
Claim 8, lines 1-2, recite “at least one of Condition 1, Condition 2, Condition 3, or a combination thereof”, which is grammatically incorrect. An appropriate recitation would be “at least one of Condition 1, Condition 2, and Condition 3, or a combination thereof”.
Claim 8 (p. 115, line 4) recites “A7 of Formula 1-3 are each independently”, which is grammatically incorrect because A7 is a singular noun which contradicts the verb “are”. An appropriate recitation would be: “A7 of Formula 1-3 is deuterium…”
Claim 16 is objected to for missing a sentence-ending period and for being dependent from a rejected base claim.
Claim 18 line 8 recites “an electron blocking layer, a buffer layer, or any combination thereof”, which is grammatically incorrect. A proper recitation is “an electron blocking layer, or a buffer layer, or any combination thereof”.
Claim 18 (p. 132 lines 1-2) recites “a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof”, which is grammatically incorrect. A proper recitation is “a hole blocking layer, an electron transport layer, or an electron injection layer, or any combination thereof.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-6, 8, 10-12, 14, 15 and 17-20 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (p. 107) recites “at least one of R1 to R8, or at least one of R20(s) in the number of a2, or any combination thereof are each independently a fluoro group (-F) or a fluorinated group.” The limitation “or any combination thereof” renders the claim indefinite because it is unclear which combinations are specifically encompassed by the limitation. Can one of R1 to R8 combine with one or more R20(s) to form a fluorinated group? Does the claim encompass two groups from R1 to R8 combining together to form a fluorinated group? Since the specification does not discuss the claimed combinations, a PHOSITA cannot determine the precise scope of the combinations referenced in claim 1. Dependent claims 2, 4-6, 8, 10-12, 14, 15 and 17-20 are also indefinite because they do not remedy the deficiency. This rejection may be overcome by the following amendment: “at least one of R1 to R8, or at least one of R20(s) in the number of a2is a…”
Claim 1 (p. 109, line 16; p. 110, lines 8, 11, 17, 21) recites “or any combination thereof” at the end of a Markush grouping of substituents for R1 to R8, R20, Z1, Z2 and A1 to A7. It is unclear how the substituents may be “combined”. Are the combinations limited to substituents linked to each other end-to-end? Or do the combinations include modifying a core structure of a substituents to incorporate another substituent? In other words, how is that the substituents are combined? The specification does not define, describe or exemplify any such combinations. Therefore, the claim is indefinite because a PHOSITA cannot determine the precise scope of the combinations claimed. Dependent claims 2, 4-6, 8, 10-12, 14, 15 and 17-20 are also indefinite because they do not remedy the deficiency. This rejection may be overcome by deleting the limitations drawn to such combinations.
Claim 2, lines 8-9, recite the limitation “or a benzene group condensed with an adamantane group, a pyridine group, a quinoline group, or an isoquinoline group.” It is unclear whether this limitation encompasses a benzene group condensed with an adamantane group, a benzene group condensed with a pyridine group, a benzene group condensed with a quinoline group, and a benzene group condensed with an isoquinoline group. The alternative interpretation is that the only benzene-condensed moiety is the benzene group condensed with an adamantane group, and the remaining species (a pyridine group, a quinoline group, or an isoquinoline group) are not condensed with a benzene group. The specification does not clarify the scope of this confusing limitation, therefore the claim is indefinite because it is unclear which interpretation is correct.
Claim 4 (p. 112, lines 10 and 21) recites “or any combination thereof” at the end of a Markush grouping of substituents. It is unclear how the substituents may be “combined”. Are the combinations limited to substituents linked to each other end-to-end? Or do the combinations include modifying a core structure of a substituents to incorporate another substituent? In other words, how is that the substituents are combined? The specification does not define, describe or exemplify any such combinations. Therefore, the claim is indefinite because a PHOSITA cannot determine the precise scope of the combinations claimed.
Claim 6 (last two lines) recites “or any combination thereof” at the end of a Markush grouping of substituents. It is unclear how the substituents may be “combined”. Are the combinations limited to substituents linked to each other end-to-end? Or do the combinations include modifying a core structure of a substituents to incorporate another substituent? In other words, how is that the substituents are combined? The specification does not define, describe or exemplify any such combinations. Therefore, the claim is indefinite because a PHOSITA cannot determine the precise scope of the combinations claimed.
Claim 10 (p. 122) states that “R2 to R8 and R1a are the same as described in claim 1, and R2 to R8 are not hydrogen”. However, the statement that “R2 to R8 are not hydrogen” is not true for any of the CY groups listed in claim 10, which represent the moiety 
    PNG
    media_image5.png
    179
    219
    media_image5.png
    Greyscale
. In other words, the statement excludes every single CY group listed because some of R2 to R8 are hydrogen. This discrepancy renders the claim indefinite. This rejection may be overcome, for example, by replacing the statement “R2 to R8 are not hydrogen” with “the R2 to R8 variable(s) shown in CY3-CY8, CY10-CY16, CY18-CY24… and CY110-CY112 are not hydrogen”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites a Markush group for R1 to R8, R20, Z1, Z2 and A1 to A7 that include several substituted groups. There is no limit to which substituents these groups may carry. However, claim 1, from which claim 3 depends, recites specific substituents for the substituted groups mentioned in claim 3. Since claim 3 broadens the scope of substituents for R1 to R8, R20, Z1, Z2 and A1 to A7, the claim fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections – Improper Markush Grouping
Claims 1-6, 8, 10-12, 14, 15 and 17-20 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The Markush grouping of Formula 1, Ir(L1)(L2)(L3), wherein L1 is Formula (1-1), L2 is Formula (1-2) and L3 is Formula 1-3,


    PNG
    media_image2.png
    44
    928
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    204
    635
    media_image3.png
    Greyscale
,
 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
The members do not all belong the same recognized chemical class or the same art-recognized class because there is no fixed core structure that all the members share. According to claim 1, the benzoisoquinoline of Formula 1-1 can be fused to other ring structures when R1 to R8 combine to form a ring. This changes the class of L1 ligands from benzoisoquinolines to many other heterocycles. Furthermore, the ring CY2 contains the variable R20 which can combine with R1 to R8 to form additional ring systems fused to the benzoisoquinoline ring. Regarding Formula 1-2, there is no common shared core structure such that the L2 ligands cannot be classified together because CY11 and CY12 can be any C5-C30 carbocyclic group or any C1-C30 heterocyclic group. Regarding Formula 1-3, the variable A1 to A7 can combine to form ring systems, which leaves only the diketone group as a commonly shared feature among the L3 ligands. However, even though the species share a diketone group, the emission properties of Formula (I) do not flow from this small portion of the entire structure. Rather, the emission properties depend on the combination of L1, L2 and L3 ligands. Since there is no conserved structure common to all species from which the common use flows, the claims fail to recite a proper Markush group. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. For example, the following is a proper Markush group: Formula 1, wherein CY2 is benzene, Y2 is C, CY11 is pyridyl, Y11 is N, CY12 is benzene, and Y12 is C, wherein R1 to R8, or R20(s), or Z1(s), or Z2(s), or A1 to A7 do not link together to form a ring.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art includes US 2022/0352476, US 2022/0298190, US 2021/0047354, US 2020/0111977, US 2020/0212319, US 2020/0308201, US 2020/0308203, US 2020/0308202, US 2020/0313095, and US 2021/0193938. The closest compounds therein are excluded by the proviso of claim 1 requiring L1 and L2 to be different from each other.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626